NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN BARCENAS, AKA Juan Barcenas-               No.    17-72624
Lara,

                Petitioner,                     Agency No. A075-719-507

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.


JUAN BARCENAS-LARA, AKA Juan Lara No. 18-70164
Barcenas,
                                  Agency No. A075-719-507
          Petitioner,

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 13, 2020
                              Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: WARDLAW and VANDYKE, Circuit Judges, and CHOE-GROVES,**
Judge.

      Juan Barcenas-Lara (Barcenas), a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) (1) denial of his motion to

reconsider its prior order dismissing Barcenas’s appeal of the Immigration Judge’s

(IJ) denial of his motion to reopen his 2001 in abstentia removal proceedings and

(2) affirmance of the IJ’s 2017 denial of his application for withholding of removal

and relief under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252. We deny the petitions.

      1.     The Immigration Court properly exercised jurisdiction in Barcenas’s

2001 removal proceedings. “A notice to appear need not include time and date

information” for jurisdiction to vest in the Immigration Court. Karingithi v.

Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019). Pereira v. Sessions, 138 S. Ct.
2105 (2018), is not controlling because “the Immigration Court’s jurisdiction does

not hinge on [8 U.S.C.] § 1229a.” Karingithi, 913 F.3d at 1159.

      2.     The BIA properly denied Barcenas’s January 12, 2017, motion to

reopen his 2001 removal proceedings as untimely. Barcenas filed his motion to

reopen over 15 years after the in abstentia order issued, when the regulations state




      **
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.

                                          2
it must be “filed within 180 days after the date of the order of removal.” 8 U.S.C.

§ 1229a(b)(5)(C)(i).

      3.     The BIA properly denied Barcenas’s June 27, 2017, motion to reopen

(labeled a “motion to reconsider”) as both time- and number-barred. Not only was

the motion untimely, but it contravened the rule that an alien subject to an in

abstentia removal order “may file only one motion” to reopen. 8 C.F.R.

§ 1003.23(b)(4)(ii). Neither of Barcenas’s motions provided sufficient grounds for

equitably tolling these time or number limitations.

      4.     Substantial evidence supports the BIA’s denial of Barcenas’s claim

for withholding of removal. Moreover, the BIA properly rejected the particular

social group of “returning migrants subject to police corruption.” This proposed

social group is “too amorphous, overbroad[] and diffuse” to satisfy the particularity

requirement. Reyes v. Lynch, 842 F.3d 1125, 1139 (9th Cir. 2016) (rejecting the

social group of “deportees from the United States to El Salvador” on similar

grounds). Moreover, solely incorporating the purported persecution into this

otherwise non-cognizable social group does not remedy this underlying defect.

See Diaz-Reynoso v. Barr, 968 F.3d 1070, 1081–82 (9th Cir. 2020).

      5.     As to the BIA’s denial of CAT relief, substantial evidence supports its

determination that Barcenas failed to demonstrate past torture and thus did not

“prove that he ‘more likely than not’ would be tortured if he returned home.”


                                          3
Singh v. Whitaker, 914 F.3d 654, 663 (9th Cir. 2019); see also Ahmed v. Keisler,

504 F.3d 1183, 1195, 1201 (9th Cir. 2007) (failure to establish likelihood of future

torture where the applicant was previously “taken into custody and beaten on four

occasions” and where the country conditions report “state[d] that police corruption

and abuse is rampant”).

      PETITIONS DENIED.




                                         4